      CASE 0:19-cv-00184-SRN-TNL Document 1 Filed 01/25/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Scott Enstad,
                                                            Case No. __________________
                             Plaintiff,
v.
                                                                         Notice of Removal
Wells Fargo Bank, N.A.,

                             Defendant.


TO:    Plaintiff and his attorneys, Andrew C. Walker and Bennett Hartz, Walker &
       Walker Law Offices, PLLC, 4356 Nicollet Avenue South, Minneapolis, MN
       55409.

       Under 28 U.S.C. § 1446, defendant Wells Fargo Bank, N.A. (hereinafter “Wells

Fargo”), hereby gives notice of the removal of the above-entitled action to the United

States District Court for the District of Minnesota, and in support of the Notice of

Removal states as follows:

       1.       On or about December 21, 2018, Plaintiff commenced an action against

Wells Fargo in Hennepin County District Court entitled Scott Enstad v. Wells Fargo

Bank, N.A. (the “State Action”). A copy of the Complaint in the State Action is attached

to this Notice of Removal.

       2.       Copies of all other process, pleadings, and orders served on Wells Fargo in

the State Action, if any, are attached collectively to this Notice of Removal.

       3.       The United States District Court for the District of Minnesota has original

jurisdiction over this action under 28 U.S.C. § 1331. The Court has federal-question

jurisdiction under 28 U.S.C. § 1331 because Plaintiff alleges that Wells Fargo violated
        CASE 0:19-cv-00184-SRN-TNL Document 1 Filed 01/25/19 Page 2 of 2



the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. See Mims v.

Arrow Financial Services, LLC, 132 S. Ct. 740 (U.S. 2012) (holding that the TCPA’s

permissive grant of jurisdiction to state courts does not deprive the U.S. District Courts of

federal-question jurisdiction over private TCPA suits).

         4.       This Notice of Removal is filed within 30 days after service of the

Summons and Complaint on Wells Fargo, on December 27, 2018.

         5.       The United States District Court for the District of Minnesota is the District

Court for the district embracing the entire state of Minnesota, where the State Action is

currently pending. See 28 U.S.C. § 103. Venue is therefore proper in this district under 28

U.S.C. § 1441(a).

         6.       Wells Fargo expressly reserves its right to raise all defenses and objections

to Plaintiff’s claims after the action is removed to the above Court.

Dated: January 25, 2019                              s/ Erin L. Hoffman
                                                     Erin L. Hoffman
                                                     Bar Number 0387835
                                                     Attorneys for Defendant
                                                     Wells Fargo Bank, N.A.
                                                     FAEGRE BAKER DANIELS LLP
                                                     2200 Wells Fargo Center
                                                     90 South Seventh Street
                                                     Minneapolis, MN 55402-3901
                                                     Telephone: (612) 766-7000
                                                     Fax: (612) 766-1600
                                                     erin.hoffman@FaegreBD.com




                                                 2

US.121684807.01
